      Case 1:20-cv-02405-EGS Document 182 Filed 05/18/21 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


 VOTE FORWARD, et al.,

                    Plaintiffs,

 v.                                       No. 20-cv-2405(EGS)

 LOUIS DEJOY, in his official
 capacity as the Postmaster
 General, et al.,

                    Defendants.


                                  ORDER

      For the reasons stated in the accompanying Memorandum

Opinion, it is hereby

      ORDERED that the Plaintiffs’ Second Motion for Preliminary

Injunction is DENIED; and it is further

      ORDERED that the Plaintiffs’ Motion for Leave to File

Supplemental Declarations is GRANTED.

      SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           May 18, 2021




                                    1
